           Case 1:08-cr-00369-SS Document 89 Filed 04/17/20 Page 1 of 3



PROB 12A
(7/93)


                         UNITED STATES DISTRICT COURT
                                        for
                              Western District of Texas
                           Report on Offender Under Supervision

Name of Offender: Jose Rafael Guerra                          Case Number: A-08-CR-369(1)-SS

Name of Sentencing Judicial Officer: Honorable Sam Sparks, Senior United States District Judge

Date of Original Sentence: February 13, 2009

Original Offense: Felon in Possession of a Firearm, in violation of 18 U.S.C. §§ 922(g)(1) &
924(a)(2)

Original Sentence: 120 months’ imprisonment to be served consecutively to the re-sentence
imposed in Docket No. A-08-CR-155, for a total of 144 months’ imprisonment, followed by a
three-year term of supervised release. Special conditions include substance abuse treatment;
financial disclosure; mental health treatment; workforce development; alcohol abstinence; shall
take any and all prescribed medication if directed by the treatment provider; no association with
the Texas Mexican Mafia or any prison/street gang with the exception of immediate family
members; and a $100 special assessment (satisfied)

Type of Supervision: Supervised Release             Date Supervision Commenced: July 19, 2019

Assistant U.S. Attorney: Ashley C. Hoff          Defense Attorney: William H. Ibbotson (AFPD)



                                PREVIOUS COURT ACTION

On June 24, 2019, a Probation Form 12B was filed with the Court. The defendant’s conditions
were modified to include placement at a Residential Re-entry Center for a period of up to 180 days
upon commencement of his term of supervised release.

On December 29, 2019, a Probation Form 12C was filed with the Court to address the defendant’s
December 24, 2019 arrest for an assault charge. On January 10, 2020, the defendant appeared in
Court for his revocation hearing. He was continued on supervision with the added conditions:
participation in the Location Monitoring Program for a period of 90 days and the search condition.
The assault charge still has not been filed and remains pending. On April 9, 2020, Guerra
completed the Location Monitoring Program.
           Case 1:08-cr-00369-SS Document 89 Filed 04/17/20 Page 2 of 3



Guerra, Jose Rafael
Report on Offender Under Supervision
Page 2

                                 NONCOMPLIANCE SUMMARY

Violation of Mandatory Condition No. 1: “The defendant shall not commit another federal, state,
or local crime.”

Nature of Noncompliance: According to the Affidavit of Probable Cause for Arrest, on April 9,
2020, officers with the Gillespie County Sheriff’s Office arrested the defendant and charged him
with Evading Arrest or Detention with Vehicle (felony), Criminal Mischief $750 to $2,500
(misdemeanor), and Accident Involving Damage to Vehicle Less Than or Equal to $200
(misdemeanor). The following are details related to the arrest: On April 9, 2020, the Gillespie
County Sheriff’s Office (GCSO) was notified of a hit and run that occurred at Friendship Lane and
South Highway 87 in Fredericksburg. A description of the vehicle that left the scene was provided.
A GCSO deputy observed the described vehicle and attempted to make a traffic stop; however, the
vehicle gained speed and fled south on Highway 87 towards Comfort. Speeds reached well over
100 miles per hour as the vehicle continued to flee, swerving into oncoming traffic and
disregarding the multiple deputies pursuing with activated emergency lights and sirens. Several
miles outside of Comfort, a Kendall County Sheriff’s Office deputy deployed stop sticks which
damaged the rear driver’s side tire of the fleeing vehicle. The vehicle lost control and went into a
ditch area. It slid into a tree and rolled several times. The driver of the vehicle was identified as
Jose Rafael Guerra. He was arrested and secured in a GCSO patrol unit until Kendall County EMS
arrived. While waiting for EMS, Guerra kicked the window frame of the patrol unit door, causing
it to bend out. Prior to being transported to the Fredericksburg Memorial Hospital Emergency
Room by EMS for evaluation, a GCSO deputy attempted to handcuff Guerra to the stretcher;
however, he started resisting. He became physically aggressive and attempted to bite the deputy.
Guerra was restrained and ankle shackles were also applied. He was medical cleared and
transported to the Gillespie County Jail. Guerra resisted law enforcement officers at the jail and
was placed in a restraint chair. On April 10, 2020, he posted a $1,500 surety bond and was released.
As of this writing, cases have not been filed with the Gillespie County Courts.

U.S. Probation Officer Action: In an effort to address Guerra’s non-compliance while allowing
him to maintain employment, on April 14, 2020, he was verbally presented with a Probation Form
49, recommending his supervised release conditions be modified to include participation in the
Location Monitoring Program. Guerra refused to participate in the program. As such, the probation
office respectfully requests no adverse action be taken at this time to allow the state court to dispose
of said cases. Accordingly, the Court reserves the right to revisit this allegation in the future. In
addition, should Guerra incur any further violations, the Court will be immediately notified.
           Case 1:08-cr-00369-SS Document 89 Filed 04/17/20 Page 3 of 3



Guerra, Jose Rafael
Report on Offender Under Supervision
Page 3




Approved by,                                            Respectfully submitted,


____________________                                    _____________________
Hector J. Garcia                                        Heather M. Durand
Supervising U.S. Probation Officer                      U.S. Probation Officer
                                                        Date: April 16, 2020




THE COURT ORDERS:

[X] No Action

[ ] Submit a Request for Modifying the Conditions or Term of Supervision

[ ] Submit a Request for Warrant or Summons

[ ] Other ________________________________



                                                        __________________________
                                                        Honorable Susan Hightower
                                                        United States Magistrate Judge

                                                        Date: _______________
                                                              April 17, 2020
